                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

LLOYD MARTLEY,                         )
                                       )
                      Plaintiff,       )
                                       )
v.                                     )            Case No. 19-02138-DDC-GEB
                                       )
CITY OF BASEHOR, KANSAS                )
                                       )
                      Defendant.       )
______________________________________ )


                           MEMORANDUM AND ORDER

      On October 9, 2019, the Court convened a motion hearing to address Defendant’s

Motion to Disqualify Patrick Reavey as Plaintiff’s Counsel (ECF No. 7).       Plaintiff

appeared in person and through counsel, Patrick G. Reavey. Defendant appeared through

counsel, J. Steven Pigg. After careful review of Plaintiffs’ Motion and Memorandum in

Support (ECF No. 8), Plaintiff’s Response to Motion to Disqualify his Counsel (ECF No.

13), Plaintiff’s Supplement to his Response (ECF No. 16), Defendant’s Reply in Support

of Motion to Disqualify (ECF No. 17), all attached exhibits, and hearing arguments of

counsel, the Court, for the reasons outlined below, DENIES Defendant’s Motion to

Disqualify Patrick Reavey as Plaintiff’s Counsel.

I.    Factual Background

      A.     Nature of the Case

      On March 12, 2019, Plaintiff Lloyd Martley (“Martley”) filed a Complaint against

Defendant City of Basehor, Kansas (“City”) alleging violation of the Equal Pay Act
(“EPA”).1 Martley served as the City’s police chief from 2008 until July of 2018. At

various times between 2009 and July of 2018, Martley, in addition to serving as police

chief, also served as city administrator. Martley retired from both positions in July of

2018.2

         After Martley’s retirement, the City hired a female as the city administrator (“New

City Administrator”). Martley alleges the City paid the New City Administrator $180,000

more in benefits and wages than what Martley received in 2016, 2017 and 2018, despite

Martley performing the same role, duties, and functions as the New City Administrator.

Thus, Martley contends the City paid him significantly less than what it paid the New City

Administrator, who is the opposite sex, for performing the same job, in violation of the

EPA.3

         On May 20, 2019, the City filed an Answer denying it violated the EPA.4 The City’s

main defense is that Martley, due to his also serving as police chief, only served as a part-

time city administrator, and therefore did not perform work substantially equal to that of

the New City Administrator.5

         Martley’s counsel in the current case is Patrick Reavey (“Reavey”). Reavey served

as city attorney for the City from July of 2007 until June of 2011.6 Based on his role as

city attorney, the City filed the instant Motion to Disqualify Reavey from representing


1
  ECF No. 1.
2
  Id. at ¶¶ 5-7, 9-10.
3
  Id. at ¶¶ 14, 30, 31-34.
4
  ECF No. 4.
5
  Id. at ¶¶ 6, 8, 9, 28, 29.
6
  ECF No. 8, p. 1 at ¶ 1; ECF No. 13, p. 4 at ¶ 11.
                                                 2
Martley in this matter. The City seeks disqualification of Reavey under the conflict of

interest and confidentiality provisions found at Kansas Rule of Professional Conduct

(“KRPC”) 1.11(a) and (b), and KRPC 1.9(a).7 The Court held a hearing regarding the

Motion to Disqualify on October 9, 2019. Martley and Reavey appeared in person for the

hearing. The City appeared through its attorney, J. Steven Pigg.

       B.      Facts Relevant to the Motion to Disqualify

               1.      The 2009 Resolution Designating Martley as Interim City
                       Administrator

       Martley’s first stint as city administrator came in the summer of 2009, where he

served in an interim capacity for approximately two months.8 Reavey, who was city

attorney at the time, drafted the 2009 Resolution appointing Martley as the interim city

administrator.9 In terms of addressing Martley’s dual position of police chief and interim

city administrator, the 2009 Resolution, in relevant part, states:

       The City and Chief Martley agree that Chief Martley' s first responsibility is
       to continue to be in charge of, and provide leadership to, the Basehor Police
       Department, and that his undertaking of City Administrator duties on a
       temporary basis will not adversely affect the Governing Body’s view of his
       performance as Police Chief. In this regard, the Governing Body understands
       and acknowledges that Chief Martley is not trained as a City Administrator
       and likely is unfamiliar with many of the duties performed by an
       Administrator. However, the Governing Body recognizes Chief Martley’s
       leadership skills and believes such skills will be beneficial to his performance
       of temporary City Administrator duties. When the Governing Body hires a
       new City Administrator, Chief Martley will be transitioned out of the City
       Administrator role and will return to performing full time Police Chief
       duties.10

7
  ECF No. 8, pp. 4-9.
8
  ECF No. 4 at ¶ 5; ECF No. 13, p. 2 at ¶ 2.
9
  ECF No. 8, p. 2 at ¶ 3; ECF No. 13, p. 2 at ¶ 1.
10
   See 2009 Resolution at ECF No. 8-1, pp. 3-5.
                                                 3
This Resolution also addressed Martley’s compensation for his interim services. It states

Martley’s pay would be equal to an entry level city administrator, which, pursuant to the

wage scale attached to the Resolution, was $32.76 an hour.11

       Relying on an Affidavit prepared by current Mayor David Breuer (“Breuer”), the

City states Reavey, in addition to preparing the 2009 Resolution, also provided the City

advice on utilizing Martley as both police chief and interim city administrator.12

       Reavey, on the other hand, insists his involvement in the City’s appointment of

Martley as interim city administrator in 2009 was limited to the routine matter of drafting

the 2009 Resolution.13 During the October 9, 2019 hearing, Reavey informed the Court

the City told him what type of information needed to be in the 2009 Resolution, and he

drafted it accordingly for approval by the City Council. Reavey’s recollection of this

conversation was the City needed a “warm body” to fill in until a permanent city

administrator could be found. During the hearing, Reavey further stated he was not

otherwise involved in the City’s process of hiring Martley as the interim city

administrator, and did not provide legal advice regarding Martley’s compensation or

performance of the dual roles.




11
   Id.
12
   See Affidavit of David K. Breuer at ECF No. 8-1, p. 2 at ¶ 10.
13
   ECF No. 13, p. 2 at ¶ 1 and p. 6.
                                                4
               2.     Hiring of Mark Loughry as Permanent City Administrator in
                      July of 2009

       Martley’s service as interim city administrator ended when the City hired Mark

Loughry (“Loughry”) as the permanent city administrator in July of 2009.14 The City,

through Breuer’s Affidavit, states Reavey provided advice on the hiring of Loughry,

negotiated Loughry’s city administrator contract, and had confidential communications

with the City’s governing body regarding Loughry’s compensation.15

       Reavey, on the other hand, insists he had no role in the decision to hire Loughry.

Reavey says his first involvement with Loughry’s contract came via an email from then

Mayor Terry Hill wherein Mayor Hill indicated to Reavey the City’s goal was to “match

[Loughry’s] current income.”16 Reavey states the only discussion occurring between him

and the City pertaining to Loughry’s compensation came about from discrepancies noted

in a background check and a salary survey submitted by Loughry to Reavey. 17 However,

before the City Council meeting wherein the contract with Loughry was discussed and

approved by the City, Reavey informed Mayor Hill he would not pursue the discrepancy

any further unless the Mayor told him to do so.18 Reavey was not present during the portion

City Council Meeting wherein Loughry was interviewed by the Council and subsequently

hired.19




14
   ECF No. 13, p. 2 at ¶ 2.
15
   ECF No. 8-1, p. 2 at ¶¶ 12-14.
16
   ECF No. 13, p. 2 at ¶ 3; ECF No. 13-2, pp. 3, 8.
17
   ECF No. 13, p. 2 at ¶ 4; ECF No. 13-2, p. 3.
18
   ECF No. 13, p. 2 at ¶ 5; ECF No. 13-2, pp. 3, 12.
19
   ECF No. 16-1, p. 43.
                                                5
                3.     Reavey No Longer City Attorney; Loughry Terminated as City
                       Administrator; and Martley Again Appointed as Interim City
                       Administrator in the Fall of 2011

          Reavey ceased being the city attorney on June 20, 2011, at which time the City

appointed Shannon Marcano as his successor.20 In September of 2011, the City terminated

Loughry, and Mayor Hill asked Martley to serve again as interim city administrator.21

Reavey states he had no role in Martley being asked to serve as interim city administrator

in 2011, or what his compensation would be, as he was no longer city attorney at that

time.22

                4.     Martley Becomes Official City Administrator Pursuant to the
                       2014 Resolution

          Reavey, during the October 9, 2019 hearing, informed the Court that sometime

within the year following Loughry’s termination, Mayor Hill was recalled and Breuer was

elected as the new Mayor. According to Reavey, when Breuer became Mayor, it was

communicated to Martley the City had no plans to look for another city administrator and

wanted him to be “the guy.” It was at this time the City negotiated a new salary for Martley.

That salary was $25,000 a year with substantial cost of living increases going forward.

Reavey was not city attorney at this time and was not involved in these negotiations.

Despite being told the City wanted him to be the permanent city administrator, Martley

still held the title of interim. In 2014, Martley had grown weary of being referred to and


20
   ECF No. 8-1 at pp. 21-22; ECF No. 13, p. 4 at ¶ 11.
21
   ECF No. 13, p. 4 at ¶ 12; ECF No. 13-4.
22
   ECF No. 13, p. 4 at ¶ 13.
                                                6
introducing himself as the interim city administrator, and asked the City to make it official.

Martley testified at the October 9, 2019 hearing and corroborated these above statements

by Reavey.

       In 2014, the City did officially appoint Martley as the city administrator with

passage of Resolution 2014-02 (“2014 Resolution”).23 The 2014 Resolution was prepared

by Marcano, the city attorney who replaced Reavey.24 Regarding Martley’s dual role as

police chief and city administrator, the 2014 Resolution states:

       That the Governing Body and Chief Martley agree that Chief Martley’s first
       responsibility is to continue to be in charge of, and provide leadership to, the
       Basehor Police Department, and that his performance of City Administrator
       duties will not adversely affect the Governing Body’s view of his
       performance as Police Chief. The Governing Body has determined that
       Chief Martley shall be the City Administrator, until it is determined that a
       separate, full time City Administrator should be hired. The City
       Administrator position and the Police Chief position are exclusive of each
       other, and a decision to make a change in one position will not impact the
       other.25

       Regarding Martley’s compensation, the 2014 Resolution provides “Chief Martley’s

pay as City Administrator shall continue at the rate previously established for him as the

Interim City Administrator, and shall be subject to the cost of living and merit increases in

accordance with the City’s personnel policy. Because of the prior decision on pay and the

nature of this action, the parties will not enter into an employment contract.”26 During the

October 9, 2019 hearing, Martley testified this decision of pay refers to the negotiation



23
   ECF No. 8, p. 8; ECF No. 8-1, pp. 29-31; ECF No. 13, p. 4 at ¶ 14.
24
   See 2014 Resolution, ECF No. 8-1 at p. 30.
25
   Id. at p. 29.
26
   Id.
                                               7
between Martley and Breuer wherein Martley’s salary was set at $25,000.00, and not to

any 2009 decision regarding Martley’s pay for his 2-month service as interim city

administrator.

II.    General Legal Standard Regarding Disqualification of Counsel

       The Kansas Rules of Professional Conduct (“KRPC”) have been adopted by this

Court as the “applicable standards of professional conduct,”27 and the Court must also look

to Kansas case law for guidance in interpreting those rules.28 The moving party bears the

burden of showing that counsel should be disqualified.29 “The proof must be more than

mere speculation and must sustain a reasonable inference of a violation.”30 At the same

time, showing a violation of a professional rule does not in every case necessitate

disqualification. Instead, the court considers the facts of each case and balances the

“interest of protecting the integrity of the [judicial] process against the right of a party to

the counsel of its choice.”31

       Because disqualification involves the court’s ability to control attorney behavior

during litigation, it is a matter left to the court’s sound discretion.32 However, “[c]ourts

have found disqualification of counsel appropriate only under limited circumstances”33 and


27
   D. Kan. Rule 83.6.1(a).
28
   Seifert vs. Unified Government of Wyandotte County and Kansas City, Kansas, et al., No. 11-
2327-JTM, 2016 WL 187994, at *1 (D. Kan. Jan. 14, 2016) (citing Graham by Graham v. Wyeth
Labs. Div. of Am. Home Products Corp., 906 F.2d 1419, 1422-23 n.5 (10th Cir. 1990)).
29
   Schneider v. CitiMortgage, Inc., No. 13-4094-SAC, 2014 WL 6632939, at *2 (D. Kan. Nov. 21,
2014).
30
   Koch v. Koch Indus., 798 F. Supp. 1525, 1530–31 (D. Kan. 1992).
31
   Id. at 1531.
32
   Coffeyville Res. Ref. & Mktg. v. Liberty Surplus Ins. Corp., No. 08–1204–WEB-KMH, 261
F.R.D. 586, 589 (D. Kan. 2009).
33
   Schneider, 2014 WL 6632939, at *2 (quoting United States v. Oyer, No. CIV. A. 08-2002-CM,
                                              8
“give these motions serious, conscientious, and conservative treatment.”34 Because

disqualification would affect more than the attorney in the case, the “[c]ourt should be

satisfied that this blunt remedy serves the purposes behind the ethical rule in question.” 35

The responding attorney retains the ultimate burden of proof to show he should not be

disqualified.36

       As stated above, the City seeks disqualification of Reavey under KRPC 1.11(a) and

(b), or under KRPC 1.9(a). The text of each rule and legal standards specific to those rules

are set forth as necessary in the following sections.

III.   Discussion

       A.      KRPC 1.11 – Successive Government and Private Employment

               1.      Applicability

       At the outset, the Court notes that by its plain language, KRPC 1.11 only applies to

a “public officer or employee” of a government agency. From the exhibits attached to the

parties’ briefs, the Court can easily discern Reavey was not a City employee. Rather,

Reavey’s contract with the City labels Reavey as an independent contractor. The contract

also shows Reavey was in private practice while serving as city attorney with the ability to




2009 WL 1904308, at *1 (D. Kan. July 1, 2009)); see also Uhlrig v. Harder, No. 93-1009-PFK,
1993 WL 246006, at *4 (D. Kan. June 3, 1993) (“Courts have the power to disqualify, but they
should do so only where the offending attorney’s conduct threatens to taint the underlying trial
with a serious ethical violation.”).
34
   Koch, 798 F.Supp. at 1530 (noting that this conservative review is a reflection of the possibility
that such motions are often used as a litigation strategy, or technique for harassing the other side).
35
   Id. at 1531.
36
   Lowe v. Experian, 328 F.Supp.2d 1122, 1125 (D. Kan. 2004).
                                                  9
pursue other business interests and representations not in conflict with his representation

of the City.

       The Court, however, could not discern whether Reavey was considered a public

officer during his tenure as city attorney. During the October 9, 2019 hearing, the Court

inquired of both Reavey and the City regarding their positions on this issue. Both

confirmed Reavey was considered a public official because he was appointed to the

position by the City. This comports with the Court’s research which indicates when

appointed by the Mayor and City Council, a city attorney is considered a public officer.37

Thus, there is no dispute regarding whether Reavey was a public officer of the City. As

such, KRPC 1.11, which governs a lawyer’s former representation of a government agency,

applies to Reavey.

               2.     KRPC 1.11(a)

       KRPC 1.11(a), in relevant part, states:

       Except as law may otherwise expressly permit, a lawyer shall not represent
       a private client in connection with a matter in which the lawyer participated
       personally and substantially as a public officer or employee . . . .

Thus, the issue for the Court under KRPC 1.11(a) is whether Reavey is representing

Martley in “connection with a matter” in which Reavey participated “personally and

substantially” as city attorney.




37
  See K.S.A. § 14-201; Durflinger v. Artiles, 234 Kan. 484, 500-505 (1983) (outlining characters
of a public officer) (disapproved of on other grounds by Boulanger v. Pol, 258 Kan 289, 298
(1995)).
                                              10
       KRPC 1.11(d) defines “matter” to include “any judicial or other proceeding,

application, request for a ruling or other determination, contract, claim, controversy,

investigation, charge, accusation, arrest or other particular matter involving a specific party

or parties” and “any other matter covered by the conflict of interest rules of the appropriate

government agency.”38 Not finding this definition particularly helpful in the case at hand,

the Court looked to case law in this District and in Kansas state courts for elucidation.

However, case law analyzing KRPC 1.11 is sparse in these courts.39 But, several other

courts, including a case within the Tenth Circuit, and a Formal Opinion from the American

Bar Association, observe that “matter” as used in KRPC 1.11 means the “same matter”:

       The same lawsuit or litigation is the same matter. The same issue of fact
       involving the same parties and the same situation or conduct is the same
       matter. . . . [T]he same “matter” is not involved [when] . . . there is lacking
       the discrete, identifiable transaction of conduct involving a particular
       situation and specific parties.40

       KRPC 1.11 does not define “personally and substantially.” Nor do any Kansas or

District of Kansas cases.41 However, a persuasive case on the matter states:

       “[S]ubstantial responsibility” envisages a much closer and more direct
       relationship than that of a mere perfunctory approval or disapproval of the

38
   KRPC 1.11(d)(1), (2).
39
   Uhlrig v. Harder, No. 93-1009-PFK, 1993 WL 246006 (D. Kan. June 3, 1993) (discussing the
previous version of KRPC 1.11, but does not define “matter” as used therein).
40
   See, e.g., Poly Software Int'l, Inc. v. Su, 880 F. Supp. 1487, 1492 (D. Utah 1995) (internal
citations omitted); Conflicts of Interest: Successive Government and Private Employment, ABA
Formal/Op. 97-409 (“A former government lawyer is therefore disqualified from representing
private clients only where she ‘participated personally and substantially as a public officer or
employee’ in the same ‘particular matter’ at issue in the subsequent representation.”) and n.5 (“The
definition of ‘matter’ in Rule 1.11(d) was intended to codify the discussion of that term in ABA
Formal Opinion 342 (1975). . . . Opinion 342 described the disqualification provisions of Rule
1.11’s predecessor Code provision, DR 9-101(B), as limited to the ‘same’ matter . . . .”).
41
   Uhlrig, 1993 WL 246006 (discusses the previous version of KRPC 1.11, but does not define
“personally and substantially” as used therein).
                                                11
         matter in question. It contemplates a responsibility requiring the official to
         become personally involved to an important, material degree, in the
         investigative or deliberative processes regarding the transactions or facts in
         question.42

         Keeping these standards in mind, the Court turns to addressing the City’s two

arguments for disqualification under KRPC 1.11(a): (1) Reavey’s involvement in the 2009

Resolution, which appointed Martley as interim city administrator for two months in the

summer of 2009; and (2) Reavey’s involvement in hiring Loughry as the full-time city

administrator in July of 2009.

                        a.     The 2009 Resolution

         The City argues Martley’s Complaint indicates he was performing all the functions

of a full-time city administrator while still serving as the full-time police chief. The City

asserts Reavey represented the City when it first thought to utilize Martley in this dual role

by providing advice to the City’s governing body regarding the dual role and by preparing

the 2009 Resolution. Thus, the City contends Reavey’s involvement in drafting the 2009

Resolution was substantial and is the same matter at issue in the current litigation because

both involve: (1) Martley’s dual role of police chief and city administrator; (2) the division

of Martley’s time and duties between the two roles; and (3) how to compensate Martley

for the dual roles and additional duties.

         Reavey, on the other hand, argues the matters are not the same. He also argues his

involvement in the 2009 Resolution was much less substantial than what the City contends.

Reavey asserts he did not give the City legal advice regarding Martley’s duties and dual


42
     Babineaux v. Foster, No. CIV.A. 04-1679, 2005 WL 711604, at *5–6 (E.D. La. Mar. 21, 2005).
                                               12
role as police chief and interim city administrator or provide input regarding how or what

Martley should be paid for performing interim city administrator duties. Rather, Reavey

insists he simply prepared the 2009 Resolution at the City’s direction as a routine matter

for the City Council’s consideration without any substantive communication with the City.

                               i.     The Same Matter

          The Court first considers whether the matters at issue are the same. As stated above,

the same matter is “the same issue of fact involving the same parties and the same situation

or conduct.”43 While both the 2009 Resolution and the current litigation involve the same

parties−Reavey, Martley, and the City−it is not apparent the same issue of fact or situation

is present. The 2009 Resolution states Martley will perform police chief duties in addition

to his interim city administrator duties, but this is not at issue in the present case. Neither

party is disputing Martley served in this dual capacity. Rather, the issue here is whether

Martley, during 2016, 2017 and 2018, performed the same city administrator duties as the

New City Administrator, but received less pay for doing so. The 2009 Resolution does not

divide out Martley’s city administrator duties or how much time should be spent

performing them. Additionally, the 2009 Resolution was only in effect for two months in

the summer of 2009.

         The 2014 Resolution, not the 2009 Resolution, governs the relevant time period in

this litigation. And, Reavey was not city attorney in 2014. To account for this gap in time

and attorneys, the City contends the language of the 2009 Resolution suggests much



43
     See supra note 40 and accompanying text.
                                                13
thought was given to how the dual roles would overlap.           The City, creatively yet

unconvincingly, argues the 2014 city attorney included this same language from the 2009

Resolution into the 2014 Resolution such that Martley essentially stepped back into the

city administrator role he occupied in 2009 when Reavey was city attorney, making the

matters the same.

       A comparation of the two Resolutions, however, show they do not address the same

situation. The 2009 Resolution regards Martley’s role as interim city administrator for two

months in the summer of 2009. Consistent with Martley’s testimony at the October 9, 2019

hearing, the 2014 Resolution concerns Martley’s elevation from interim city administrator

in 2011 to official city administrator. At the hearing, Martley testified when Breuer became

Mayor, the City wanted him to be the permanent city administrator and negotiated a new

salary of $25,000 a year as compensation. But, his title was not changed from interim until

the 2014 Resolution. The City did not dispute this testimony. And, Martley remained in

this position for four more years until his retirement in 2018. Thus, the Court does not

consider the events surrounding the 2009 Resolution to be the same situation as the 2014

Resolution or the current litigation.

                             ii.    Personal and Substantial Involvement

       But, even if the matters were the same, Reavey must have been “personally and

substantially” involved regarding the 2009 Resolution and the City’s accompanying

decisions involving Martley’s dual appointment, division of duties, and compensation for

disqualification to occur under KRPC 1.11(a). As stated above, personal and substantial

involvement “envisages a much closer and more direct relationship than that of a mere

                                            14
perfunctory approval or disapproval of the matter in question.”44 Rather, “it contemplates

a responsibility requiring the official to become personally involved to an important,

material degree, in the investigative or deliberative processes regarding the transactions or

facts in question.”45

       To show Reavey was personally and substantially involved, the City relies on

Breuer’s Affidavit, which states Reavey provided the City advice on utilizing Martley as

both police chief and city administrator. Reavey, however, states he prepared the 2009

Resolution as a routine matter without any substantive communication with the City.

Reavey says he was not involved, and did not provide any legal advice, concerning the

City’s decision-making process regarding Martley’s interim position.

       The City, neither in its reply brief nor during the October 9, 2019 hearing, has

disputed, or provided evidence contrary to, Reavey’s statements of non-involvement.

Additionally, Reavey’s billing records, which show a minimal amount of time preparing

the 2009 Resolution support Reavey’s statements.46 Furthermore, while Breuer was a city

council member during this timeframe, Reavey’s billing records show no communication

with Breuer regarding these matters, putting into question Breuer’s source of knowledge.47




44
   See supra note 42 and accompanying text.
45
   Id.
46
   ECF No. 13-1, p. 6 (The May 25, 2009 time entry is the only entry discussing Reavey’s work
regarding Martley’s interim city administrator position. It states “[p]repare Resolution regarding
Lloyd serving as interim City Administrator.” The total time entry is 5.75 hours, but it is split
between preparing a severance agreement for the outgoing city administrator).
47
   See generally ECF No. 13-1.
                                               15
       Thus, the Court concludes while Reavey was personally involved (in that he drafted

the 2009 Resolution), he was not substantially involved in these 2009 matters. Based on

the evidence before it, the Court views Reavey’s involvement in preparing the 2009

Resolution as perfunctory in nature because he prepared the Resolution at the City’s

direction without any substantive communication with the City. Neither does it appear

Reavey was materially involved in the City’s deliberative process regarding Martley’s dual

appointment, division of duties, and compensation as interim city administrator in 2009.

As such, disqualification under KRPC 1.11(a) is not appropriate.48

                      b.     Loughry’s Hiring

       The City’s second argument for disqualification under KRPC 1.11(a) regards

Reavey’s involvement in hiring Loughry as the full-time city administrator in July of 2009.

The City argues Reavey had a substantial role in hiring Loughry because Reavey: (1)

provided the City advice on the hiring of Loughry, (2) drafted and negotiated the City’s

contract with Loughry, and (3) had confidential communications with the City’s governing



48
   See, e.g., Uhlrig, 1993 WL 246006, at *4–5 (declining to disqualify counsel where the attorney
stated he was not involved in the relevant decision and was not privy to the confidential
information, and the opposing party only submitted bare allegations attorney was involved
or had access to the confidential information); Babineaux, 2005 WL 711604, at *6-7
(declining to disqualify attorney where there was no evidence showing attorney conducted
any investigation, provided any legal advice, or spend any substantial amount of time on
the matter in question, and where the City submitted no evidence questioning the validity
of the attorney’s statements); Richards v. Lewis, No. CIV.A.05-0069, 2005 WL 2645001,
at *3 (D.V.I. Oct. 14, 2005) (declining disqualification where attorney’s involvement was
minimal and where she was not involved in any investigative or deliberative process to
warrant disqualification); Franklin v. Clark, 454 F. Supp. 2d 356, 367 (D. Md. 2006)
(finding disqualification inappropriate where attorney spent minimal time drafting the
memorandum in question).
                                               16
body regarding Loughry’s compensation. Thus, the City insists Reavey is privy to

confidential information which would provide insight into how the City views the role of

a full-time city administrator and how the City considers rate of pay for a full-time city

administrator. The City contends these things are presently at issue due to Martley’s

allegations involving the City’s hiring of the New City Administrator, who the City

considers to be full-time. Specifically at issue, per the City, is the City’s negotiation of the

New City Administrator’s compensation−namely that Martley contends in his Complaint

the New City Administrator’s salary was based upon her previous salary.49

         Reavey contends the matters are not the same and he was not “personally and

substantially” involved in hiring Loughry or setting his compensation. Instead, Reavey

says the decision to pay Loughry the same compensation he was making at his previous

job was already made and communicated to him by Mayor Hill for inclusion in Loughry’s

contract.     Reavey insists the only “compensation” issue he dealt with concerned a

discrepancy in what Loughry said his former salary was and what his actual salary was,

but that issue was dropped prior to Loughry’s hiring because Mayor Hill did not ask Reavey

to pursue it. Reavey further states he was not present at the July 21, 2009 City Council

Meeting when the City Council interviewed and voted to hire Martley.

                               i.   The Same Matter

         The Court must first decide whether the matters involved are the same, that is

whether the “same issue of fact involving the same parties and the same situation or



49
     See ECF No. 1, ¶¶ 17-19, ¶¶ 24-26.
                                              17
conduct” is present.50     As with the City’s 2009 Resolution argument, the Court cannot

conclude Reavey’s involvement in hiring Martley, and in particular setting Loughry’s pay,

is the same matter at issue in the current litigation. At the outset, the parties involved in

the matters are not the same because Loughry is not a party to the present lawsuit.

         Additionally, the negotiation of Loughry’s compensation does not involve the same

issue of facts or situation at issue in the present matter. At issue presently is whether

Martley was paid less than the New City Administrator for performing the same duties

based on sex. Like Martley, Loughry is a male, and Loughry’s stint as city administrator

substantially preceded the time period involved in the lawsuit.

                               ii.    Personal and Substantial Involvement

         However, even if the matters were the same, Reavey must have been “personally

and substantially” involved in hiring Loughry and setting his compensation in order for

disqualification to occur under KRPC 1.11(a). As stated previously, to be personally and

substantially involved, the official must be “personally involved to an important, material

degree, in the investigative or deliberative processes regarding the transactions or facts in

question.”51

         To show Reavey was personally and substantially involved, the City relies on

Breuer’s Affidavit, which states Reavey (1) provided the City advice on the hiring of

Loughry, (2) was tasked with negotiating the City’s contract with Loughry, and (3) had




50
     See supra note 40 and accompanying text.
51
     See supra note 42 and accompanying text.

                                                18
confidential communications with the City regarding Loughry’s compensation.

       Reavey argues his involvement was not as substantial as the City contends. He

states he provided no legal advice regarding hiring Loughry and was not present when the

City Council interviewed and hired Loughry. Reavey further states the decision to pay

Loughry the same as he was previously paid was made independently by Mayor Hill, and

was communicated to him after the fact for inclusion in the contract. He also insists the

discrepancy regarding Loughry’s previous pay was not pursued at the Mayor’s direction.

       The City, in neither its reply brief nor at the October 9, 2019 hearing, disputed, or

provided evidence contrary to, Reavey’s statements of non-involvement. Additionally, the

2010 letter Reavey sent to the City and attached emails substantiate Reavey’s statements

that: (1) the decision to compensate Loughry the same as in his previous job was

communicated to him from Mayor Hill without Reavey’s input; and (2) the discrepancy in

pay issue, while commenced, was not pursued by Reavey.52 Furthermore, the City Council

Meeting minutes show Reavey was not present when the City Council interviewed or hired

Loughry.53 Thus, based on the evidence before it, the Court concludes Reavey was not

substantially involved in the City’s deliberative process regarding hiring Loughry or setting

his compensation, making disqualification under KRPC 1.11(a) improper.54


52
   ECF No. 13-2, pp. 3, 8, 12, 26.
53
   ECF No. 16-1, p. 43.
54
   See, e.g., Uhlrig, 1993 WL 246006, at *4–5 (declining to disqualify counsel where the attorney
stated he was not involved in the relevant decision, and the opposing party only submitted bare
allegations attorney was involved); Babineaux, 2005 WL 711604, at *6-7 (declining to disqualify
attorney where there was no evidence showing attorney conducted any investigation or provided
any legal advice, and where the City submitted no evidence questioning the validity of the
attorney’s statements); Richards, 2005 WL 2645001, at *3 (declining disqualification where
attorney was not involved in any investigative or deliberative process to warrant disqualification).
                                                19
                 3.     KRPC 1.11(b)

          KRPC 1.11(b), in relevant part, states:

          Except as law may otherwise expressly permit, a lawyer having information
          that the lawyer knows is confidential government information about a person
          acquired when the lawyer was a public officer or employee may not represent
          a private client whose interests are adverse to that person in a matter in which
          the information could be used to the material disadvantage of that person.

Thus, to disqualify Reavey under KRPC 1.11(b), the City must establish Reavey knowingly

acquired “confidential government information” while city attorney, which could be used

to the material disadvantage of the City in the present lawsuit.

          The City suggests that due to Reavey’s involvement in drafting the 2009 Resolution

and hiring of Loughry, Reavey gained confidential information regarding: (1) the use of

Martley in the dual role of city administrator and police chief and the City’s thought process

of how it intended that arrangement to work; (2) how Martley should be compensated; (3)

whether Martley would be expected to be a full-time city administrator; and (4) what the

City considers in determining compensation for a full-time city administrator like Loughry,

including prior pay.55 The City insists this information will materially disadvantage it

because pay and qualifications for the city administrator position are at issue in the present

action.

          Reavey, however, argues he has no such confidential information because the City

directed his involvement in the 2009 Resolution and Loughry’s hiring without seeking




55
     ECF No. 17, pp. 4-5.
                                                20
input or legal advice from him. Reavey also contends the City has not shown he actually

possesses any confidential information.

                       a.     Actual Knowledge

       The Court finds the City has not established Reavey was actually privy to any of the

information it alleges he acquired. The City argues it does not have to demonstrate actual

confidences were disclosed to Reavey. Rather, the City insists Reavey being personally

involved in drafting the 2009 Resolution and negotiating Loughry’s contract is enough to

suggest he received the confidential information outlined above.56 However, the City is

confusing KRPC 1.11 with KRPC 1.9. While proving actual knowledge of confidential

information is not necessary under KRPC 1.9,57 comment 7 to KRPC 1.11 makes clear it

is required for disqualification under KPRC 1.11(b). Comment 7 states KRPC 1.11(b)

“operates only when the lawyer in question has knowledge of the information, which

means actual knowledge; it does not operate with respect to information that merely could

be imputed to the lawyer.”58 The City has put forth no evidence showing Reavey has actual

knowledge of the information it alleges he does.59 The Court would not expect the City to


56
   ECF No. 17, p. 4.
57
   See Koch, 798 F. Supp. at 1536 (Regarding KRPC 1.9, the “court need not inquire into whether
the confidential information was actually revealed or whether the attorney would be likely to use
the information to the disadvantage of the former client.”).
58
   KRPC 1.11, comment 7.
59
   See, e.g., Uhlrig, 1993 WL 246006, at *4–5 (declining to disqualify counsel where the
attorney stated he was not privy to the confidential information, and the opposing party
only submitted bare allegations attorney had access to the confidential information);
Babineaux, 2005 WL 711604, at *6-7 (declining to disqualify where there was no evidence
attorney possessed confidential information that could be used to the material disadvantage of the
city; city only contended “it can be presumed” that confidential communications transpired);
Hawkins v. Eslinger, No. 607CV1261ORL19GJK, 2008 WL 11435671, at *6 (M.D. Fla. Mar. 24,
2008) (“Eslinger argues that it is not reasonable to believe that Ross did not advise Eslinger about
                                                21
divulge the substance of any privileged communications, but some proof other than the

City “suggesting”60 confidential information was acquired is required.61

                       b.      Confidential Government Information

       Additionally, it is not clear to the Court the information outlined by the City is

“confidential government information.” KRPC 1.11(e) defines “confidential government

information” as “information which has been obtained under governmental authority and

which, at the time this Rule is applied, the government is prohibited by law from disclosing

to the public or has a legal privilege not to disclose, and which is not otherwise available

to the public.”

       Most of the “confidential government information” the City alleges Reavey has

regarding Martley is contained in the 2009 Resolution, which is a public document.62 The

document reveals how the City intended for the dual arrangement to work. It states: (1)

Martley will act in a dual role, with his police chief duties being primary to his city



policies at issue in this case during his tenure as Eslinger’s general counsel. Yet, Eslinger is
obviously aware of what matters Ross counseled him about and has failed to offer any proof that
he and Ross had privileged communications about such policies.”).
60
    See ECF No. 17, p. 4 (“The City suggest as city attorney Reavey acquired confidential
information regarding . . . .”).
61
   Hawkins, 2008 WL 11435671, at n.3 (“The Court . . . would not require Eslinger to divulge the
substance of privileged communications. However, if Ross did counsel Eslinger about the policies
at issue in this case, Eslinger could certainly provide evidence of that without divulging more about
the substance of those communications.”); Doe v. City of Memphis, No. 2:13-CV-03002-JTF, 2015
WL 4019550, at *7 (W.D. Tenn. Apr. 8, 2015) (“Without proof or evidence on this matter, general
conclusory statements will not allow the Defendant to carry its burden. It is true that the City is
not required to disclose confidences. However, the City's election to remain silent has been done
at its own peril.”).
62
   The 2009 Resolution can be found on the City of Basehor’s website under the “2009” folder at
Resolution 2009-9 at https://cityofbasehor.org/DocumentCenter/Index/31. Additionally, the City
filed the 2009 Resolution in public court as an exhibit to its Motion to Disqualify (ECF No. 8-1,
pp. 3-5). See infra note 69 and accompanying text.
                                                 22
administrator duties; (2) Martley will serve on a temporary basis until a new city

administrator is hired, and then return to performing full time police chief duties; (3)

Martley’s undertaking of temporary city administrator duties will not adversely affect the

City’s view of his performance as police chief; and (4) the City understands and

acknowledges Martley’s lack of training or experience as a city administrator, but hired

Martley as interim city administrator because of his leadership skills.63

          The 2009 Resolution also states how Martley should be compensated as interim city

administrator. It provides Martley will be paid “at a wage rate equal to an entry level City

Administrator,” which pursuant to the City of Basehor wage scale, would be $32.76 an

hour.64

          And, regarding the “confidential government information” about whether the City

expected Martley to be a full-time city administrator, the City, in its Reply brief (a

document filed in open court) states its defense to Martley’s EPA claim is the City intended

Martley to only be a part-time city administrator.65 Thus, the City has made available to

the public knowledge of the fact it never intended Martley to be a full-time city

administrator.66




63
   ECF No. 8-1, p. 3.
64
   Id.
65
   ECF No. 17, pp. 1-3 (“The City will argue Plaintiff and the current City Administrator did not
perform substantially equal work because Martley was a part-time city administrator and the
current, female Administrator is full-time. . . . The City contends Martley was never expected to
be a full time City Administrator but to only perform those duties as time and necessity allowed.”);
see also Answer, ECF No. 4, ¶¶ 6, 8, 9.
66
   See infra note 69 and accompanying text.
                                                23
       Pertaining to the “confidential government information” for compensating full-time

city administrators that Reavey allegedly learned in preparing Loughry’s contract, the City

points to Martley’s Complaint. The Complaint contends the City’s primary consideration

in setting the New City Administrator’s pay was based upon her prior job as a city

administrator.67 The City argues Reavey would not have known this information but for

his dealings with Loughry’s contract on behalf of the City. Reavey states he included the

information in Martley’s Complaint to head off a potential defense by the City, and not

because of inside knowledge regarding the City’s practices.

       Regardless, the Court finds information regarding Loughry’s compensation is not

“confidential government information” as the City attached a letter it received from Reavey

regarding the same to its Motion to Disqualify, thus making the document and its contents

available to the public. In the letter, Reavey states the “direction I was given was the City

was prepared to offer [Loughry] the same salary he was receiving at Hays . . . .”68 Any

confidentiality the City may have had regarding this information was lost when it filed the

letter in public court without redacting or seeking leave to seal the same.69 Additionally,

an email attached to Martley’s response brief shows Mayor Hill told Loughry, before he




67
   See ECF No. 1, ¶¶ 17-19, ¶¶ 24-26.
68
   ECF No. 8-1, p. 7.
69
   See, e.g., United States v. Pickard, 733 F.3d 1297, 1302 (10th Cir. 2013) (noting judicial records
are open to the public unless sealed).
                                                 24
was hired, it was the City’s goal to match his current income.70 Thus, the City shared this

information with a third party, also waiving any confidentiality that might have existed.71

                       c.     Material Disadvantage

       Finally, the City does not explain how any of this information could be used to

materially disadvantage it in the present action.          On the contrary, the “confidential

information” seems to consist of the City’s stated defense in this case, i.e., Martley and the

New City Administrator did not get equal pay because Martley was only a part-time city

administrator, while the New City Administrator was full-time. Therefore, based on the

above, the Court declines to disqualify Reavey under KRPC 1.11(b).

       B.      Applicability of KRPC 1.9(a) – Duties to Former Clients

       In addition to arguing disqualification is appropriate under KRPC 1.11(a) and (b),

the City also insists KPRC 1.9(a) is applicable and requires Reavey’s disqualification.

KRPC 1.9(a), in relevant part, states:

       A lawyer who has formerly represented a client in a matter shall not
       thereafter represent another person in the same or a substantially related
       matter in which that person’s interests are materially adverse to the interests
       of the former client . . . .




70
   ECF No. 13-2, p. 8 (email from Mayor Hill to Reavey stating “Mark let us know that he currently
gets 86000+ along with a 6000 car allowance phone and benefits. I told him it was our goal to
match his current income as possible with our benefit package and other possible unknown
restrictions.”).
71
   High Point SARL v. Sprint Nextel Corp., No. CIV.A. 09-2269-CM, 2012 WL 234024, at *6 (D.
Kan. Jan. 25, 2012) (“Because confidentiality is key to the privilege, the attorney-client privilege
is lost if the client discloses the substance of an otherwise privileged communication to a third
party.”) (citing In re Qwest Commc'ns Int'l Inc., 450 F.3d 1179, 1185 (10th Cir. 2006)).


                                                25
The City contends the standards under KRPC 1.11(a) and (b), which governs a lawyer’s

former representation of a government client, and KRPC 1.9(a), which governs a lawyer’s

former representation of a client in general, are substantially the same, making either rule

applicable to the situation at hand. Martley argues only KRPC 1.11 should apply because

it is specific to situations where a government attorney later represents a private client

against the government.

         The Court could not locate any controlling state or federal authority discussing this

issue.    However, in a Formal Opinion, the ABA Committee on Professional Ethics

analyzed the issue in detail and determined that if KRPC 1.11 applies, then KRPC 1.9(a)

cannot also apply:

         The Committee concludes that Rule 1.11 alone determines the conflict of
         interest obligations of a former government lawyer, and that the provisions
         of Rule 1.9(a) and (b) do not apply. This conclusion is grounded in
         inconsistencies in the text of the two rules, and finds support in their
         commentary and legislative history.72

         Regarding the textual differences, the standard of disqualification under the two

rules are not the same. KRPC 1.9(a) bars a lawyer who formerly represented a client in a

matter from subsequently representing another client in the “same or a substantially

related” matter, where the new client’s interests are “materially adverse” to the former

client. Under KRPC 1.11(a), however, a former government lawyer is disqualified from

representing private clients where the lawyer “participated personally and substantially as




72
  Conflicts of Interest: Successive Government and Private Employment, ABA Formal/Op. 97-
409.
                                              26
a public officer or employee” in the same “particular matter” at issue in the subsequent

representation.73

       Thus, because KRPC 1.9(a) would require disqualification of non-government

attorneys who have formerly represented a client in any “substantially related” matter,

regardless of the attorney’s involvement, it imposes a lower threshold for disqualification.

KRPC 1.11(a), on the other hand, requires a former government attorney to have

“personally and substantially” participated in the same “particular matter,” thus requiring

a higher threshold for disqualification.74 In other words, KRPC 1.9(a) sweeps more

broadly than KRPC 1.11(a) and may require disqualification in situations where it would

be not required under KRPC 1.11.75




73
   KRPC 1.11(d)(1) defines “matter” as a “particular matter involving a specific party or parties.”
74
   See ABA Formal/Op. 97-409 (“[A] a former government lawyer would be subject under Rule
1.9 to disqualification from any matter in which she was deemed to have ‘represented’ the
government, while under Rule 1.11(a) she would be disqualified only if her prior involvement in
the matter amounted to ‘personal and substantial participation.’ The concept of ‘representation’ is
broader than ‘personal and substantial participation,’ and the range of matters from which the
lawyer would be disqualified under Rule 1.9(a) is correspondingly broader than under Rule 1.11(a)
in this important respect. In addition, quite apart from the ‘representation v. participation’ issue,
the range of adverse ‘matters’ from which a former government lawyer would be disqualified
under Rule 1.9, if it applied, would be considerably broader (‘same or a substantially related
matter’) than the range of adverse matters subject to disqualification under Rule 1.11(a)
(‘particular matter involving a specific party or parties’)”); see also Babineaux, 2005 WL 711604,
at *4.
75
   See ABA Formal/Op. 97-409 (“While Rule 1.9 applies on its face to all lawyers, and does not
specifically exempt former government lawyers from its coverage, in most situations Rule 1.9 and
Rule 1.11 cannot both be given full effect. . . . [T]he standard of personal disqualification under
the two rules is not the same. This means that applying both rules to the same situation will not
always produce the same result, and indeed these results will often be inconsistent with one
another. While compliance with the personal disqualification standard of both rules is theoretically
possible, the resulting disability for former government lawyers is considerably broader than
would be produced by application of either rule standing alone.”).
                                                 27
       Additionally, it is a fundamental rule of construction that whenever reasonably

possible, a construction that gives meaning to and reconciles all provisions is preferable to

one that renders a provision superfluous.76 If KRPC 1.9(a) and 1.11(a) both applied to

government lawyers, the result would render KRPC 1.11(a) superfluous:

       The fact that the provisions of Rules 1.9(a) and (b) and 1.11 overlap and
       sometimes conflict with one another leads the Committee to conclude that
       both rules were not intended to apply in the same situation. While a former
       government lawyer could in theory comply fully with the requirements of
       both rules, the result would render Rule 1.11(a) surplusage in adverse
       representations, and enlarge the scope of the lawyer’s resulting disability
       beyond that contemplated by either rule standing alone. Because Rule 1.11
       was plainly intended to define the conflict of interest obligations of former
       government lawyers, vis-a-vis their former government client as well as
       adverse third parties, the Committee concludes that Rule 1.11 occupies the
       field to the exclusion of Rule 1.9(a) and (b).77

      While ABA Formal Opinions are not binding on this Court, federal courts often look

to them for guidance in interpreting rules of professional conduct.78 After reviewing the

Formal Opinion and due to the lack of caselaw in the State of Kansas or this District, the

Court finds the reasoning in the Formal Opinion persuasive and agrees that KRPC 1.9(a)

cannot apply when KPRC 1.11 applies.79




76
   See, e.g., Chevron Mining Inc. v. United States, 863 F.3d 1261, 1274 (10th Cir. 2017) (“It is ‘a
cardinal principle of statutory construction’ that ‘a statute ought, upon the whole, to be so
construed that, if it can be prevented, no clause, sentence, or word shall be superfluous, void, or
insignificant.’” (quoting TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001)).
77
   ABA Formal/Op. 97-409.
78
   See, e.g., Aiken v. Bus. & Indus. Health Grp., Inc., 885 F. Supp. 1474, 1478 n.2 (D. Kan. 1995).
79
   See also Babineaux, 2005 WL 711604, at *2-5; Richards, 2005 WL 2645001, at *5. The City
heavily relies on this Court’s prior decision in McDonald v. City of Wichita, Kansas, No. 14-1020-
GEB, 2016 WL 305366 (D. Kan. Jan. 26, 2016). However, that decision applied KRPC 1.9(a),
which is not applicable here.
                                                28
IV.    Conclusion

       The Court finds, and both parties agree, Reavey was considered a public officer

when serving as city attorney. As such, KRPC 1.11, which specifically governs the conflict

of interest obligations of a lawyer formerly serving as a “public officer” of a government

agency, applies to the situation at hand. However, based on the reasons outlined in Section

III.A. above, the Court declines to disqualify Reavey under KRPC 1.11(a) or (b).

Additionally, because the Court finds KRPC 1.9(a) inapplicable to former government

attorneys in this situation, there is no basis to disqualify Reavey under that rule either.

Accordingly, the City’s Motion to Disqualify is denied.

       Finally, in coming to the conclusion that disqualification is not warranted under the

present circumstances, the Court has carefully considered the facts of the case and balanced

the interest of protecting the integrity of the judicial process against the right of a party to

the counsel of its choice.80 Here, in addition to the reasons outlined above, the Court finds

the passage of time between Reavey’s relevant service as city attorney in 2009 and the

present (ten years) protects the integrity of the judicial process, and thus does not override

Martley’s choice of counsel.81

       The Court also considered whether the remedy of disqualification would serve the

purpose behind the ethical rule in question.82 The main purpose behind KRPC 1.11 is to




80
   See supra note 31 and accompanying text.
81
   Chapman Engineers, Inc. v. Nat. Gas Sales Co., 766 F. Supp. 949, 954 (D. Kan. 1991) (“The
right to be represented by counsel of choice is an important one, subject to override only upon a
showing of compelling circumstances.”).
82
   See supra note 35 and accompanying text.
                                               29
prevent a lawyer from exploiting public office for the advantage of a private client. 83 Based

on Martley’s testimony during the October 9, 2019 hearing, the Court is confident Martley

neither hired Reavey because of his prior service as city attorney, nor based on any belief

Reavey had access to information which could prove beneficial in his case. Martley

testified he has not spoken with Reavey since Reavey’s tenure as city attorney ended, and

he only sought out Reavey’s firm because he knew they handled employment matters.

Additionally, from the evidence presented to it, the Court cannot ascertain Reavey has

possession of any confidential information to use against the City.

         IT IS THEREFORE ORDERED that Defendant’s Motion to Disqualify Patrick

Reavey as Plaintiff’s Counsel (ECF No. 7) is DENIED.



         IT IS SO ORDERED.


         Dated at Wichita, Kansas this 27th day of November, 2019.




                                           s/Gwynne E. Birzer
                                           GWYNNE E. BIRZER
                                           United States Magistrate Judge




83
     KRPC 1.11, comment 1.
                                             30
